This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-36383

 5 LEONARD SANCHEZ,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Benjamin Chavez, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   Steven J. Forsberg, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION
18 GARCIA, Judge.

19   {1}    Defendant appeals from the district court’s affirmance of his convictions after
 1 a bench trial in metropolitan court for driving while under the influence of

 2 intoxicating liquor and speeding. This Court issued a notice of proposed disposition

 3 in which we proposed to affirm. Defendant has filed a memorandum in opposition,

 4 which we have duly considered. Unpersuaded, we affirm.

 5   {2}   Defendant raised the same issues in his appeal to this Court as he did in his on-

 6 record appeal to the district court: (1) whether there was sufficient evidence to convict

 7 Defendant of DWI (impaired to the slightest degree); and (2) whether there was

 8 sufficient evidence to convict Defendant of DWI (per se). [DS 5; RP 43] The district

 9 court concluded that the evidence was sufficient to support a finding of guilt on the

10 charge of DWI (impaired to the slightest degree) and determined that it consequently

11 need not resolve the question of the sufficiency of the evidence on the charge of DWI

12 (per se). [RP 66-68] We proposed in our calendar notice to agree with and adopt the

13 district court’s well-reasoned analysis as our own for purposes of this appeal. [CN 2]

14   {3}   Defendant’s memorandum in opposition does not point to any specific errors

15 in fact or in law in our calendar notice or in the district court’s opinion. See Hennessy

16 v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have

17 repeatedly held that, in summary calendar cases, the burden is on the party opposing

18 the proposed disposition to clearly point out errors in fact or law.”). Instead,

19 Defendant continues to argue that the evidence presented was insufficient to support


                                               2
 1 a finding of guilt beyond a reasonable doubt. [MIO 1]

 2   {4}   We conclude that Defendant has not met his burden to clearly demonstrate that

 3 the metropolitan court erred in this case. See State v. Aragon, 1999-NMCA-060, ¶ 10,

 4 127 N.M. 393, 981 P.2d 1211 (stating that there is a presumption of correctness in the

 5 rulings or decisions of the trial court, and the party claiming error bears the burden of

 6 showing such error). Accordingly, for the reasons stated above, as well as those

 7 provided in our calendar notice and in the district court’s opinion, we affirm.

 8   {5}   IT IS SO ORDERED.

 9                                                 ________________________________
10                                                 TIMOTHY L. GARCIA, Judge

11 WE CONCUR:


12 _______________________________
13 JONATHAN B. SUTIN, Judge


14 _______________________________
15 M. MONICA ZAMORA, Judge




                                               3